PER CURIAM.
We affirm the trial court’s order denying the defendant’s motion for postconviction relief, filed pursuant to rule 3.850 of the Florida Rules of Criminal Procedure, because the motion was filed more than two years after the defendant’s judgment and sentence became final. See Rosado v. State, 654 So.2d 623 (Fla. 5th DCA 1995). The defendant asserts that the two-year limitation period does not apply to prohibit review of his motion because the grounds for his claim for relief are based upon newly discovered evidence. However, the defendant’s motion seeks relief on the grounds of involuntary plea, ineffective assistance of counsel, and insufficient evidence to support his convictions. All of these grounds could have been discovered through the exercise of due diligence within the two-year time period. See Scott v. Dugger, 604 So.2d 465 (Fla.1992). Accordingly, the defendant’s motion was untimely, and therefore, properly denied.
AFFIRM.
HARRIS, THOMPSON and ANTOON, JJ., concur.